Title: To Thomas Jefferson from Joseph Allen Smith, 22 March 1801
From: Smith, Joseph Allen
To: Jefferson, Thomas



Sir,
Paris March 22d. 1801.

I do not hesitate to trouble you with a letter on a Subject, which I think of importance to the tranquillity & happiness of our Country.
Spain has ceeded Louisiana to France, & an expedition is preparing to take possession of New Orleans, & to plant a Colony in that country. Genl. Collaud, who is to command it, sails in a few days for Philadelphia, & will proceed by land to the Missisippi—The force destined for the execution of this project, consisting, I believe, of three or four frigates, will follow as soon as possible—The intention, at present, is to keep the whole a Secret from the government of the United States.
I have done every thing, which attachment to his Country could suggest to a private individual, to suspend the execution of this enterprise; & have been seconded by General Lafayette, & by Mr. Victor Dupont. The enclosed are copies of a memorial & a note, which I addressed to Joseph Bonaparte—they were received by him this morning. I had been told that he would receive me with pleasure today, but finding, probably, that the execution of the project was resolved upon, he has by a second note, deferred our Interview until his return from the Country. I have since heard, indirectly, in answer to the memorial which I presented, “that it would produce no change in the determination of the government.”
I had, in the mean time, requested of Genl. Lafayette to speak to Citizen Talleyrand on the Subject. The Minister began by observing, that the fears of Americans as to the results of such an expedition, were ill  founded, but finding that these Assurances were unsatisfactory, he desired him to declare on his Authority, that the government had no thoughts of carrying it, into execution & this, at the Very moment that I had the most positive information to the Contrary.
I have not only written, but have sent off a Confidential person to apprise Mr King.
The Execution of this project cannot fail to produce consequences extremely disagreeable to those who are desirous that perfect harmony should exist between France & the United States; but there is this Consolation, that we have every reason to expect from the government of our Country that Energy, Patriotism, & Consistency, which insure Security at Home, & establish national character abroad—
Permit me, Sir, to offer you my Sincere Congratulations on your Election, & to assure you of the perfect respect with which I have the Honor to be
Yr Most Obt Hmbe. St:

Joseph Allen Smith of So. Carol.

